Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13, 15-21 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.


Since the Applicant was given the opportunity with the 10/13/22 submission and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice with the 10/13/22 submission.




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite providing at least one set item applicable to the profile view for the personal account; in reponse to a user input, determining a condition; providing a user interface for satisfying conditio; applying set item when condition met.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors.  The additional elements are considered an instant messaging service. No other additional elements are found.  No explicit hardware is found in the independent claims.  These additional elements are considered generic. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with no additional elements.  Also, generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-13, 15-19, 21 are not considered directed to any additional non-abstract claim elements. No new additional elements are found in the dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-13, 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathod (20110191417).
Claims 1, 20. Examiner notes that according to Applicant Spec in the Pg_pub version that “set item” can be content or background content or links or feedback or a variety of things [45].  Rathod discloses a method of displaying a profile view for a personal account of a user in an instant messaging service, the method comprising:
providing at least one set item applicable to the profile view for the personal account ([63] and Fig. 22, 23; note instant messaging at [26, 133]).
Rathod further discloses in response to a user input selecting, from the at least one set item, a set item associated with an official account of a company or an advertiser, determining whether the personal account satisfies a predetermined condition related to the official account or the advertiser associated with the selected set item (only joined members can access the following functions or set items related to the brand/company/advertiser, [62-64]; user must log in to use the set item: “[0205] One embodiment of a screen shot of a login window 1100 is illustrated in FIG. 11. In one embodiment, a root level webpage for websites 601-1101 can have a prominent button or link called "Log in or Register." This link can be pervasive through all screens on the websites. Clicking on this button can generate the login screen, which can have a link or button to "Create a New Account". Clicking on this button, in one embodiment, produces the Registration Page. In one embodiment, if a user has not logged in and they attempt to contribute content (for example, by clicking on "My Brands Resource Book" or "Comment on Publication" or the like.) the Login Page can appear.” );
providing a user interface for inducing the predetermined condition to be satisfied in accordance with a determination that the personal account does not satisfy the predetermined condition (“[62]… Brand network owner's administrator invites users to join, become a member of the network, advertise and promote the brand network.”, “[63]… Each user has a home page and a profile page. User administration of profile page includes editing profiles and extended profiles, accounting settings, setting privacy for search, profile and content publishing, distribution, subscribing, communication and collaboration.”, “[64]…  when join or create specific brand network, they become member of that particular brand networks. Member has rights to use network page, view, publish and subscribe contents,; user must log in to use the set item and the log in interface is presented:“[0205] One embodiment of a screen shot of a login window 1100 is illustrated in FIG. 11. In one embodiment, a root level webpage for websites 601-1101 can have a prominent button or link called "Log in or Register." This link can be pervasive through all screens on the websites. Clicking on this button can generate the login screen, which can have a link or button to "Create a New Account". Clicking on this button, in one embodiment, produces the Registration Page. In one embodiment, if a user has not logged in and they attempt to contribute content (for example, by clicking on "My Brands Resource Book" or "Comment on Publication" or the like.) the Login Page can appear.” ; also see interface at Fig. 11, “WELCOME…LOGIN SIGN UP”); and
applying the selected set item to modify a presentation of the profile view to one or more other users within the instant messaging service in accordance with a determination that the personal account satisfies the predetermined condition (only joined members can access the following functions/content or set items related to the brand/company/advertiser, [62-64]; [205]; also note instant messaging at [26, 133]).
Claim 2. Rathod further discloses the method of claim 1, wherein the selected set item comprises at least one profile item associated with the official account or the advertiser ([45]).
Claim 3. Rathod further discloses the method of claim 1, wherein the predetermined condition comprises a first condition of establishing a friend relationship with the official account (Figs. 22, 23 where indicating a particular brand/product of interest is interpreted as a friend relationship; also see [42]).
Claim 4. Rathod further discloses the method of claim 1, wherein the predetermined condition comprises at least one of: a second condition of requesting an access to advertisement content provided in association with the official account or the advertiser ([42]); and a third condition of participating in an event provided in association with the official account or the advertiser (see brand and event at [63]).
Claim 6. Rathod further discloses the method of claim 1, wherein the at least one set item comprises at least one type among a music item, a link item, and a background item, wherein the music item comprises a playlist of a sound source played through the profile view and a display style of the playlist, wherein the link item comprises a link sticker applied to the profile view that, upon selection, directs a second user to a screen for establishing a friend relationship with an official account of a company associated with the link item, and wherein the background item comprises one of an effect, an image, and a video that modifies a background of the profile view (see [62-65] and the link items there where the member user can “[63]…add and invite friends” and ”[64]… Members can communicate and invite their friends and friends' friends to join particular brand networks.”; and the registration that occurs to join is thru links, see “link” at [205] and Fig. 11).
Claim 7. Rathod further discloses the method of claim 1, wherein the applying comprises: removing a first profile item applied to the profile view; and applying a second profile item included in the selected set item to the profile view (Figs. 22, 23).
Claim 8. Rathod further discloses the method of claim 7, wherein the removing of the first profile comprises: identifying a type of the first profile item; and determining whether to remove the first profile item based on the type of the first profile item (Figs. 22, 23 with ability to edit or remove and based on categories/types).
Claim 9. Rathod further discloses the method of claim 1, wherein the applying comprises: determining whether a type of a first profile item applied to the profile view and a type of a second profile item included in the selected set item are duplicated; and applying the second profile item to the profile view based on a result of the determining (see duplicates at [209]).
Claim 10. Rathod further discloses the method of claim 9, wherein the applying of the second profile item to the profile view comprises: replacing the first profile item with the second profile item or applying the second profile item to the profile view with keeping the first profile item in accordance with a determination that the type of the first profile item and the type of the second profile item are duplicated (see duplicates at [209]).
Claim 11. Rathod further discloses the method of claim 1, further comprising: receiving, from a server providing the instant messaging service, a recommended list that recommends an advertisement profile view and a profile view of a personal account of at least one other user in a friend relationship with the personal account; and displaying the recommended list through a predetermined area in a friend list view showing a friend list of the personal account (see recommend and brand and friend at [20, 109], also see [109]).
Claim 12. Rathod further discloses the method of claim 11, wherein at least one of a position at which the advertisement profile view is displayed in the recommended list and a period of time for which the advertisement profile view is displayed is set in advance (see wall postings which change position with Wall postings at [26], see time limited activities at [109]).
Claim 13. Rathod further discloses the method of claim 11, wherein the providing of the set item comprises: providing the advertisement profile view to the user in response to a user input of selecting the advertisement profile view in the recommended list; and removing the advertisement profile view in the recommended list in response to the advertisement profile view being provided (see Fig. 22, 23 with control of particular brands/products).
Claim 15. Rathod further discloses the method of claim 1, wherein the providing of the set item comprises: displaying, through an interface of the edit view, a set item list including at least one set item provided in the instant messaging service and a set item associated with an official account or an advertiser (Figs. 22, 23).
Claim 16. Rathod further discloses the method of claim 15, wherein the displaying of the set item list comprises: displaying a set item of the official account or the advertiser as a locked state in the set item list in accordance with a determination that the personal account does not satisfy a predetermined condition related to the official account or the advertiser (see [49, 64] where benefits are only for members).
Claim 17. Rathod further discloses the method of claim 16, further comprising: providing a user interface for inducing the predetermined condition to be satisfied when the set item displayed as the locked state is selected from the set item list; unlocking the set item when the predetermined condition is satisfied through the user interface; and editing the profile view by applying the unlocked set item (see [49, 64] where benefits are only for members and then benefits are allowed when user does join/become member).
Claim 18. Rathod further discloses the method of claim 1, further comprising: displaying either an advertisement profile view including the set item or an edit view showing a set item list including the set item in response to a selection of a link item that is included in a profile view of an official account or a profile view of a personal account of another user and that is linked to the set item of the official account (Figs. 20 and note the brand and the link provided).
Claim 19. Rathod further discloses the method of claim 1, further comprising: displaying either an advertisement profile view including the set item or an edit view showing a set item list including the set item (Fig. 20) in response to a selection of a link item that is included in a profile view of a personal account of another user and that is linked to the set item of an advertiser (“[64]… Members can communicate and invite their friends and friends' friends to join particular brand networks.”).
Claim 21. Rathod further discloses the method of claim 1, further comprising: providing an edit view for editing at least one profile item included in the set item applied to the profile view; and displaying a profile view edited through the edit view ([62-64]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rathod (20110191417) in view of Official  Notice.
	Claim 5. Rathod does not explicitly disclose the method of claim 4, wherein the predetermined condition further requests a first-come-first-served condition based on a limited number of people set in association with a provision of the set item to correspond to at least one of the second condition and the third condition.  However, Rathod discloses tracking number of subscribers [69, 70], and also time limited activities [109], and also brand and event at [63] and that brands want to be successful [7] and measuring marketing success [47] and improving new product success ratios [110].  And, Examiner takes Official Notice that it is old and well known before Applicant’s Priority date that events can be first come first served or have capacity limits.  Events have capacity limits because of size or network constraints or to limited supply so increase demand.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add capacity limits to Rathod’s events and time limits.  One would have been motivated to do this in order to better improve new product success (as seen in Rathod at [110]).
Since the Applicant was given the opportunity with the 10/13/22 submission and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice with the 10/13/22 submission.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Goldhaber shows profile control for content received or Not received
Jablokov, CHUAH 20060010240, Du, Arnold discloses relevant features for IMing and profile control/editing

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/18/2022